DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Camper et al. (US 2013/0055631) as evidenced by Huang et al. (ACS Sustainable Chem. Eng. 2019, 7, 6550-6560).
Considering Claims 1 and 5:  Camper et al. teaches a system for producing a biomass polymer composite comprising a pellet mill that accepts biomass input (¶0026); a torrefaction reactor (¶0021-22); and a mixer/compounder (¶0109-112).  The pellet mill produces a particulated biomass from the input (¶0026).  The torrefaction reactor exposes the biomass to a temperature of 250 to 325 ºC to generate a torrified biomass (¶0090).  Camper et al. teaches that the torrified biomass is transported to the mixer to mix with a polymeric binder, such as lignin/a plastic, prior to a cooling step/i.e. at a temperature above 100 ºC (¶0109-10).  Camper et al. teaches that the torrified biomass can be directed towards an insulated holding tank that maintains the biomass at elevated temperature prior to the mixing with the binder (¶0112).  As this holding tank then directs the biomass to the mixer, it would read on the broadest reasonable interpretation of the term feeder.
Huang et al. teaches lignin as being a plastic material (Abstract, pg. 6550).
	Camper et al. does not teach the claimed particle size for the biomass.  However, the instant claims are directed towards the apparatus, not the material acted upon or the process using the apparatus.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP § 2114.  As the structure of Camper et al. is the same as the instant claims, despite the difference in degree of particle size reduction, the claimed apparatus is anticipated by Camper et al.
Considering Claim 2:  Camper et al. teaches a feeder disposed between the mill and the torrefaction reactor (Fig. 1).
Considering Claim 4:  Camper et al. teaches the mill as being a pellet/attrition mill (¶0026).
Considering Claim 6:  Camper et al. teaches the torrification time as being 5 to 30 minutes (¶0100).
Considering Claim 9:  Camper et al. is silent towards the temperature of the mixing apparatus.  However, the instant claims are directed towards the apparatus, not the material acted upon or the process using the apparatus.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP § 2114.  As the structure of Camper et al. is the same as the instant claims, despite the difference in temperature, the claimed apparatus is anticipated by Camper et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chiou et al. (J. Appl. Polym. Sci, 2015, 41582).
Considering Claims 1, 5, 6, and 8:  Chiou et al. teaches a system for preparing biomass-polymer composites, comprising a mill configured to accept biomass input (pg. 2); a torrefaction reactor (pg. 2); and an extruder/compounder (pg. 2). The mill produces particular biomass from the grinding (pg. 2).  The torrefaction reactor is configured to perform a heat treatment at 280-300 ºC for 15 minutes (pg. 2).  The compounder combines the plastic and torrefied biomass into a composite (pg. 2-3).
	Chiou et al. does not teach the claimed functional communication between the toreffaction reactor and the extruder.  However, it is obvious to transition a batch process to a continuous process.  It would have been obvious to a person having ordinary skill in the art to have added a functional communication between the toreffaction reactor and the extruder, and the motivation to do so would have been to allow for continuous processing of the process.
Chiou et al. is silent as to whether the torrefaction reactor and extruder have feeder systems.  However, a feeder is a standard component of continuous processing equipment to allow for a uniform and continuous amount of material to enter the equipment.  It would have been obvious to a person having ordinary skill in the art to have used a feeder in the processing equipment of Chiou et al., and the motivation to do so would have been to allow for a uniform feed of material into the equipment.
	Chiou et al. does not teach the claimed particle size for the biomass.  However, the instant claims are directed towards the apparatus, not the material acted upon or the process using the apparatus.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP § 2114.  As the structure of Chiou et al. is the same as the instant claims, despite the difference in degree of particle size reduction, the claimed apparatus is anticipated by Camper et al.
	Chiou et al. does not teach that the torrefied biomass is not cooled below 100 ºC during the flow between the torrefaction reactor and the extruder.  However, the instant claims are directed towards the apparatus, not the material acted upon or the process using the apparatus.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP § 2114.  The original specification does not identify what structural features are required to maintain a temperature above 100 ºC outside of the standard structural features of the mill, reactor, feeder, and compounder.  As the structure of the apparatus is unchanged by the temperature of operation, the claimed apparatus is rendered obvious by Chiou et al.
Considering Claim 7:  Chiou et al. teaches the torrefaction as occurring under inert atmosphere/a low oxygen environment (pg. 1).
Considering Claim 9:  Chiou et al. teaches the extrusion as occurring at 150 to 180 ºC/near the melting point of polypropylene (pg. 2).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chiou et al. (J. Appl. Polym. Sci, 2015, 41582) as applied to claim 1 above, and further in view of Simmons et al. (US 2012/0181483).
Considering Claim 4:  Chiou et al. teaches the process of claim 1 as shown above.
	Chiou et al. is silent towards the mill used to grind the biomass.  However, Simmons et al. teaches using an attrition mill to grind biomass before torrefaction (¶0063).  Chiou et al. and Simmons et al. are analogous art as they are concerned with the same field of endeavor, namely biomass torrefaction.  It would have been obvious to a person having ordinary skill in the art to have used an attrition mill in the system of Chiou et al., as in Simmons et al., and the motivation to do so would have been, as Simmons et al. suggests, it is a standard mill for use with biomass (¶0063).

Response to Arguments
Applicant's arguments filed August 20, 2022 have been fully considered but they are not persuasive, because:
A)  The applicant’s assertion that lignin is not a plastic material is not persuasive.  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.").  See MPEP § 2145.  
Huang et al. teaches lignin as being a plastic material (Abstract, pg. 6550).  Huang et al. teaches that the lignin is a biopolymer with plastic properties (pg. 6550) rather than monomers as alleged by the applicant.  
B)  The applicant’s argument that Camper et al. does not teach the temperature during the flow from the torrefaction reactor and the compounder is not persuasive.  Camper et al. teaches that “the torrefied biomass discharged from the reactor is densified to facilitate long distance transport and/or long term storage. To facilitate densification, the torrefied biomass is not cooled which maximizes the effectiveness of residual binders in the torrefied biomass.”  (¶0107).  Camper et al. further teaches that the binder (i.e. the lignin) is added before densification (¶0109).  Therefore the temperature would be retained at the temperature of torrification, i.e. 250 to 325 ºC.
C)  The applicant’s argument that Chiou et al. does not teach maintaining the torrefied biomass at temperature of greater than 100 ºC is not persuasive.  Chiou et al. does not teach that the torrefied biomass is not cooled below 100 ºC during the flow between the torrefaction reactor and the extruder.  However, the instant claims are directed towards the apparatus, not the material acted upon or the process using the apparatus.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP § 2114.  The original specification does not identify what structural features are required to maintain a temperature above 100 ºC outside of the standard structural features of the mill, reactor, feeder, and compounder.  As the structure of the apparatus is unchanged by the temperature of operation, the claimed apparatus is rendered obvious by Chiou et al.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767